DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 7/26/2021 to claims 1, 2, 4-7, and 11 have been entered. Claim 9 is cancelled. Claims 19-21 have been added. Claims 1-8 and 10-21 remain pending, of which claims 1-7 and 19-21 are being considered on their merits. Claims 8 and 10-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 5 and 6 of the reply have been fully considered but not found persuasive of error over the new grounds of rejection necessitated by the instant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Montilla et al. (Food Chemistry (2005), 90(4), 883-890; provided in the IDS dated 9/13/2019).
Montilla teaches a method comprising thermally treating (aqueous) milk ultrafiltrate at 98°C for 150 minutes at pH of 4.5 (i.e. an acidic pH, < 7.0), wherein lactic acid is added to acidify the milk ultrafiltrate prior to thermal treatment and wherein lactose isomerization is inhibited at pH of 4.5 as compared to pH of 6.8 (subheading 3.4 and Fig. 4; also see subheading 2.1.3 for lactic acid treatment), reading on claims 1-3, 5-7, and 19.
Regarding claims 1 and 21, Montilla does not teach thermal treatment at a temperature between 115-150°C. Regarding claim 4, Montilla does not teach sulfuric acid. Regarding claim 20, Montilla does not teach thermal treatment with an autoclave
Kawakami teaches a method comprising contacting bagasse with sulfuric acid and water, steam treating the bagasse, transferring and adjusting the pH of the acidified bagasse to 6.0 in a saccharification machine, and enzymatically saccharifying the 
Regarding claims 1 and 21, it would have been obvious before the invention was filed to substitute the higher sterilization temperatures of Kawakami for the lower temperatures of Montilla in Montilla’s methods.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Montilla and Kawakami are directed towards methods of saccharide isomerization. The skilled artisan would have been motivated to do so because Kawakami teaches that the higher temperatures are advantageous to sterilize the saccharide composition such as to reduce subsequent growth of microorganisms.
Regarding claim 4, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the sulfuric acid of Kawakami for the lactic acid of Montilla because sulfuric acid and lactic acid are both explicitly taught as being useful for THE SAME PURPOSE as acids in methods of saccharide isomerization. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Montilla and Kawakami as applied to claims 1 and 7 above, and further in view of Standard Operating Procedures # 1006.5 (“Autoclave Sterilization” (2014), 3 pages; Reference U).
The teachings of Montilla and Kawakami are relied upon as set forth above. Kawakami further teaches that the means for heating the saccharide solution is not particularly limited as long as the appropriate temperature can be reached (¶0100), reading in-part on claim 20. 
Regarding claim 20, Montilla and Kawakami do not teach thermal treatment sterilization with an autoclave.
Standard Operating Procedures # 1006.5 teaches that autoclave sterilization methods typically comprises at least 15 minutes at 121 °C or at least 5 minutes at 132.2 °C (1st page), reading on claim 20.
Regarding claim 20, it would have been obvious before the invention was filed to further autoclave the saccharide composition of Montilla at the temperatures of Kawakami further in view of Standard Operating Procedures # 1006.5 technical manual. A person of ordinary skill in the art would have had a reasonable expectation of success 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653